UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2010 NEONODE, INC. (Exact name of issuer of securities held pursuant to the plan) 0-8419 Commission File Number Delaware 94-1517641 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Sweden -Linnegatan 89, SE-tockholm USA - 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices, including Zip Code) Sweden + 46 8 USA + 1 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.07Submission of Matters to a Vote of Securities Holders Signatures Section 5 — Submission of Matters to a Vote of Securities Holders Item 5.07 Submission of Matters to a Vote of Securities Holders On December 9, 2010, the Company held a Special Meeting of the Stockholders. The stockholders approved an amendment to the Company’s Amended and Restated Certificate of Incorporation (a) to increase the number of authorized shares from 700,000,000 to 850,000,000, and (b) to increase the number of authorized shares of common stock from 698,000,000 to 848,000,000. The results of the vote were as follows: Proposal Votes For Votes Against/Withheld Abstentions Broker Non-Votes Approval of an amendment to our Amended and Restated Certificate of Incorporation (a) to increase the number of authorized stock from 700,000,000to 850,000,000 shares, and (b) to increase the number of shares of our common stock authorized for issuance from 698,000,000to 848,000,000 shares. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEONODE, INC. Date: December 13, 2010 By: /s/David W. Brunton Name:David W. Brunton Title: Chief Financial Officer 2
